OPINION — AG — THE BASIS FOR THE SECURITY ON A PROPERTY BOND WRITTEN BY A LICENSED PROPERTY BONDSMAN IS FIXED UNDER THE PROVISIONS OF 59 O.S. 1971 1324 [59-1324], AS FOUR (4) TIMES THE MARKET VALUE OF THE PROPERTY. THE MARKET VALUE IS DEFINED TO BE FOUR (4) TIMES THE ASSESSED VALUATION OF THE PROPERTY AS RECORDED ON THE TAX ROLLS, LESS ANY ENCUMBRANCES. ONCE THE BASIS HAS BEEN ESTABLISHED, SUBSEQUENT UNDERTAKING ARE SUBTRACTED FROM THE ORIGINAL BASIS. CITE: 59 O.S. 1971 1324 [59-1324] (NATHAN J. GIGGER)